DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on April 26, 2021, has been entered. Claims 1-11, 13-14, and 19-24 remain pending in the application. The examiner notes that the status of claims 1-11, 13, and 14 is not identified in the claim listing, and the status of the claims described in Applicant’s Remarks, bottom of pg. 7, is inconsistent with the claim listing. For clarity of the record, the examiner notes that the status of the claims is as follows: 
Claims 1, 2, and 5 are currently amended (claim 5 amended to depend from claim 4). Claims 3-4, 6-11, and 13-14 are original. 
Claims 12 and 15-18 are canceled.
Claims 19-24 are new. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9, 13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Markey (US Patent No. 2,287,113, hereinafter Markey) in view of Riniti (US Patent No. 9,687,709, hereinafter Riniti).
Regarding claim 2, Markey discloses a throwing game apparatus (Figs. 1-2; pg. 1, col. 1, lines 4-9; col. 2, lines 1-22) comprising: a planar base (table member 10) configured to be elevated above a floor (by legs 16); an annular periphery (guard 22; pg. 1, col. 2, lines 27-42) 
Markey does not teach the planar base is oriented at an angle with respect to a horizontal plane. However, in the art of toss games, Riniti teaches (Fig. 1) that it may be desirable to orient a planar base (14a) of a toss game target at an angle with respect to a horizontal plane (col. 1, lines 39-42; col. 2, lines 4-10; col. 5, lines 7-15), in order to increase the difficulty of the game. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by orienting the planar base at an angle with respect to a horizontal plane, as suggested by Riniti, in order to add complexity by requiring the player to modify the required trajectory of the tossed object to achieve a successful score (Markey, col. 1, lines 39-42; col. 2, lines 4-8). For further discussion of this feature, see Response to Arguments below.
Regarding claim 3, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey further discloses (Fig. 2) at least two legs (16) extending from the planar base (10) and configured to contact the floor to elevate the planar 
Regarding claims 4 and 5, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 3. Markey’s legs (16, Fig. 2) include first and second legs (16) at opposite ends of the apparatus (as shown in Fig. 2). Markey does not teach first and second hinges coupled between the respective first and second leg and the annular periphery. However, Riniti further teaches (Figs. 4-5) that it is advantageous to couple a hinge (28; col. 10, line 56-col. 10, line 18) between each leg (22) of a game apparatus and a periphery of the apparatus (as shown in Fig. 4), so that the legs (22) can be folded for compact storage. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by coupling a first hinge as taught by Riniti between the first leg of Markey and the annular periphery (claim 4) and a second hinge as taught by Riniti between the second leg of Markey and the annular periphery, at opposite ends of the apparatus (claim 5), so that the legs can be collapsed for compact storage and transportation (Riniti, col. 10, lines 56-64; col. 11, lines 11-18).
Regarding claims 6, 7, and 9, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey further discloses (Fig. 2) each of the plurality of apertures (18) comprises a receptacle body (cup 20; pg. 1, col. 2, lines 16-22) engaged therewith. The receptacle body (20) is configured to hold one or more throwing objects (pg. 2, col. 2, lines 10-22, “playing members”) within a volume of the receptacle body (20) (claim 6). Each of Markey’s apertures (18) has a diameter (D) associated therewith (see annotated detail of Fig. 2 below) (claim 7), and the annular periphery (22) extends upwardly claim 9).

    PNG
    media_image1.png
    168
    168
    media_image1.png
    Greyscale

Regarding claim 13, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey does not teach a handle. However, Riniti further teaches (Fig. 1) that it is known to couple a handle (col. 6, lines 5-24, “handles or straps”) to an annular periphery of a throwing game apparatus (see handle centered on side of game 10 in Fig. 1) to enable portable carry of the game apparatus. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by coupling a handle as taught by Riniti to the annular periphery, so that the apparatus can be more easily transported (Riniti, col. 6, lines 9-10).
Regarding claim 22, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 5. Riniti further teaches that when the planar base is oriented at an angle, the second leg comprises a greater length than the first leg (the first and second telescoping legs 22 being independently height-adjustable to vary the tilt of the planar base; see col. 2, lines 4-10; col. 5, lines 7-15; and col. 10, line 56-col. 11, line 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second leg with a greater length than the first leg, for 
Regarding claim 23, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey further teaches (Figs. 1-2) the annular periphery (22) is affixed to the planar base (10; pg. 1, col. 2, lines 33-37). The examiner notes that the term “affixed” is interpreted according to its plain meaning to mean simply “secured” or “attached” (American Heritage® Dictionary of the English Language, Fifth Edition). The term “affixed” does not require that the annular periphery is permanently or non-removably affixed to the planar base.
Regarding claim 24, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 5. Markey further teaches the first leg (e.g., one of the legs 16 at bottom in Fig. 1) is coupled to a proximal end of the planar base (10).  
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Riniti, in further view of Britton (US Design Patent No. D231,480, hereinafter Britton).
Regarding claim 8, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 7. Markey further teaches (Fig. 1) a gap disposed between each of the apertures (18). Markey does not teach the gap comprises a distance between 0.25 

    PNG
    media_image2.png
    344
    340
    media_image2.png
    Greyscale

claim 10, Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey does not teach the linear array of apertures is disposed along a longitudinal center of the planar base. However, as noted above, Britton teaches an aesthetic design for a toss game apparatus (Figs. 1-7; title, “Coin Tossing Game Board Target”) comprising a plurality of apertures (A; see annotated Britton Fig. 2 above) configured in a linear array and each positioned within a distal one-half of a planar base (B) of the game apparatus. The linear array of apertures (A) is disposed along a longitudinal center (L) of the planar base (B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Markey by replacing Markey’s arrangement of apertures with the arrangement of apertures taught by Britton, since this involves the simple substitution of one known arrangement of apertures for playing a toss game with another known arrangement of apertures for playing a toss game, to yield predictable results (i.e., the predictable result of receiving tossed objects, in use).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Riniti, in further view of Blasingame (US Patent No. 4,012,042, hereinafter Blasingame).
Regarding claim 11, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 2. Markey further teaches a layer of sound-absorbing material (12; pg. 1, col. 2, lines 2-4, “rubber or any other suitable sound absorbing material”) covering the planar base (10). Markey does not teach that the sound-absorbing material is fabric and Markey does not teach that the sound-absorbing layer also covers at least one surface of the annular periphery. However, in the art of toss games, Blasingame teaches (Figs. 5-6) a fabric layer (mat 54 which may be carpeting; col. 4, lines 62-67) is known to be a suitable . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Riniti, in further view of Burdan (US Patent Pub. 2018/0093151, hereinafter Burdan).
Regarding claim 14.
Claims 1, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Markey in view of Riniti, Blasingame, and Britton.
Regarding claim 1, Markey discloses a throwing game apparatus (Figs. 1-2; pg. 1, col. 1, lines 4-9; col. 2, lines 1-22) comprising: a planar base (table member 10) configured to be elevated above a floor (by legs 16); an annular periphery (guard 22; pg. 1, col. 2, lines 27-42) disposed along a perimeter of the planar base (10) and extending upwardly therefrom; a plurality of apertures (18) disposed on the planar base (10, Figs. 1-2; pg. 1, col. 2, lines 10-16); at least two legs (16) extending from the planar base (10) and configured to contact the floor to elevate the planar base (10) above the floor (see Fig. 2), including first and second legs (16) disposed at opposite ends of the throwing game apparatus (Fig. 2); and a layer of sound-absorbing material (12; pg. 1, col. 2, lines 2-4, “rubber or any other suitable sound absorbing material”) covering the planar base (10). Each of the plurality of apertures (18) comprises a receptacle body (cup 20; pg. 1, col. 2, lines 16-22) engaged therewith, which is configured to hold one or more throwing objects (pg. 2, col. 2, lines 10-22, “playing members”) within a volume of the receptacle body (20). Each aperture (18) has a diameter (D) associated therewith, and the annular periphery (22) extends upwardly from the planar base (10) by a height (H) that is less than or equal to the diameter (D) of the apertures (18; see annotated detail of Fig. 2 above). A gap is disposed between each of the apertures (18).
Markey does not teach first and second hinges coupled between the respective first and second leg and the annular periphery, a handle, and the planar base being oriented at an angle with respect to a horizontal plane. However, to enhance the portability of a toss game, Riniti teaches (Figs. 4-5) that it is advantageous to couple a hinge (28; col. 10, line 56-col. 10, line 18) 
Markey does not teach that the sound-absorbing material that covers the planar base is fabric and Markey does not teach that the sound-absorbing layer also covers at least one 
Markey does not teach the apertures are configured in a linear array disposed along a longitudinal center of the planar base within a distal one-half of the planar base, with the gap between apertures comprising a distance between 0.25 and 1.0 times the diameter of the apertures. However, Britton teaches an aesthetic design for a toss game apparatus (Figs. 1-7; title, “Coin Tossing Game Board Target”) comprising a plurality of apertures (A; see annotated Britton Fig. 2 above) configured in a linear array disposed along a longitudinal center (L) of the planar base (B) and each positioned within a distal one-half of a planar base (B) of the game apparatus. Each aperture (A) has an associated diameter (D), and a gap (G) between each of the apertures (A) comprises a distance that is clearly between 0.25 and 1.0 times the diameter (D) of the apertures (A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Markey by 
Regarding claim 19, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Riniti further teaches that when the planar base is oriented at an angle, the second leg comprises a greater length than the first leg (the first and second legs being independently height-adjustable to vary the tilt of the planar base; see col. 2, lines 4-10; col. 5, lines 7-15; and col. 10, line 56-col. 11, line 18). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second leg with a greater length than the first leg, for example, by making the legs independently height-adjustable as taught by Riniti, in order to orient the planar base at an angle as suggested by Riniti and discussed above for claim 2. The examiner notes that the independent adjustability of the legs taught by Riniti allows the planar base to be oriented at an angle to increase the complexity of the game, as discussed above, while preserving the capability of the apparatus to be alternately used as an ordinary table (see Riniti, col. 3, line 66-col. 4, line 3; compare to Markey, pg. 1, col. 1, lines 25-31), as discussed below in response to Applicant’s arguments.
Regarding claim 20, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Markey further teaches the first leg (e.g., one of the legs 16 at bottom in Fig. 1) is coupled to a proximal end of the planar base (10).  
claim 21, the modified Markey teaches the claimed invention substantially as claimed, as set forth above for claim 1. Markey further teaches (Figs. 1-2) the annular periphery (22) is affixed to the planar base (10; pg. 1, col. 2, lines 33-37). As noted above, the term “affixed” is interpreted according to its plain meaning to mean simply “secured” or “attached” (American Heritage® Dictionary of the English Language, Fifth Edition). The term “affixed” does not require that the annular periphery is permanently or non-removably affixed to the planar base.
Response to Arguments
Applicant's arguments filed April 26, 2021, have been fully considered but they are not persuasive. 
With respect to claims 1 and 11, in response to Applicant’s argument that Markey does not teach a planar base oriented at an angle with respect to a horizontal plane, the examiner notes that this feature is taught by Riniti, as set forth in the prior Office action and again above. In response to Applicant’s argument that it would not have been obvious to orient Markey’s planar base at an angle, as suggested by Riniti, because Markey’s device is intended to be converted into an ordinary table with a level surface, the examiner notes that Riniti’s device is also intended to be converted into an ordinary table with a level surface. See Riniti, col. 3, line 66-col. 4, line 3 (“the device with the transit slat engaged may also function as a table for eating, crafts, or other tasks which has been found to be especially handy when the device is not being employed as a game, but occupying space in a room”). Riniti teaches that both functions can be accomplished (i.e., orienting the planar base at an angle for use as a game, and horizontally for use as a table) by making each supporting leg independently height-adjustable 
With respect to claims 21 and 24, in response to Applicant’s argument that Markey teaches away from affixing the annular periphery to the planar base because Markey’s annular periphery is removable from the planar base, the examiner notes that the term “affixed” simply means “secured” or “attached” (American Heritage® Dictionary of the English Language, Fifth Edition). The claim language does not require that the annular periphery is permanently or irremovably affixed to the planar base. Markey’s annular periphery is removably affixed (i.e., secured or attached) to the planar base when the apparatus is used for playing a game, as clearly shown in Figs. 1-2, and therefore reads on the language of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /April 28, 2021/